

116 HR 8009 IH: To ensure that individuals receive recovery rebates before the end of 2020.
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8009IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Mr. Hudson introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo ensure that individuals receive recovery rebates before the end of 2020.1.Establishment of procedures to ensure recovery rebates are received before the end of 2020The Secretary of the Treasury (or the Secretary’s designee) shall establish procedures designed to ensure that every claim for credit or refund under section 6428(f)(3) of the Internal Revenue Code of 1986 is resolved before December 31, 2020, by either—(1)allowing or making such credit or refund, or(2)providing the individual with a written determination that such individual is not entitled to such credit or refund.